PROB35                                                                               Report and Order Tenninating Supervision
(Reg 3/93)                                                                                    Prior to Original Expiration Date



                                     UNITED STATES DISTRICT COURT
                                                  FOR THE
                                    EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                        Crim. No. 5:13-CR-261-2D

ROBERT MACK RICHARDSON

       On November 2, 2018, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                            I declare under penalty of perjury that the foregoing
                                                            is true and correct.


                                                            /s/ Van R. Freeman, Jr.
                                                            Van R. Freeman, Jr.
                                                            Deputy Chief U.S. Probation Officer
                                                            150 Rowan Street Suite 110
                                                            Fayetteville, NC 28301
                                                            Phone: 910-354-2542
                                                            Executed On: May 18, 2021


                                                  ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this        I8     day of _   __.N--=---0.~j----' 2021.

                                                                   fames C. Dever III
                                                                   U.S. District Judge
